   Case 1:21-mj-00041-RSK ECF No. 11, PageID.36 Filed 02/05/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                      _____________


UNITED STATES OF AMERICA,
                                                   Case No. 1:21-mj-41
               Plaintiff,
                                                   Hon. Ray Kent
               vs.

DARIS MARKEITH-LEE JEFFERSON,

            Defendant.
________________________________/


                            ORDER FOR DISMISSAL OF COMPLAINT

               A preliminary hearing having been held on February 5, 2021, and the Court having

not found probable cause to believe defendant Daris Markeith-Lee Jefferson committed the offense

charged in the complaint, therefore:

               IT IS SO ORDERED that all charges against defendant Daris Markeith-Lee

Jefferson contained in the complaint are dismissed, and defendant is ordered released from the

custody of the United States Marshal.



Dated: February 5, 2021                            /s/ Ray Kent
                                                   Ray Kent
                                                   United States Magistrate Judge
